Citation Nr: 1414505	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-37 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the rating for the Veteran's service-connected lumbosacral strain with residuals and disc herniation from 40 to 10 percent effective October 1, 2009 was proper.

2.  Entitlement to a rating higher than 20 percent for a left shoulder strain with bursitis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1971 to July 1974 and from June 1977 to December 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, in support of his claims, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, commonly referred to as a Travel Board hearing.  A transcript of the hearing is in the electronic ("Virtual VA") portion of the file, so of record.

A December 2011 rating decision granted a temporary total rating for convalescence due to back surgery, effective from July 1 to November 1, 2011.  The RO received a statement in January 2012 in which the Veteran said he was filing a notice of disagreement (NOD) with the effective date, but since he explained the 100 percent rating should go beyond November 1, 2011, rather than be prior to July 1, 2011, it is instead construed as a claim for an extension of the 

temporary total rating.  See 38 C.F.R. § 4.30(b)(1) and (2).  Since, however, this claim has not been addressed in the first instance by the RO, as the Agency of Original Jurisdiction (AOJ), the Board is referring this claim to the RO for appropriate consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

As for these claims that are currently before the Board, some require further development before being decided - namely, those for a higher rating for the left shoulder disability, for service connection for sleep apnea, and for a TDIU.  So the Board is remanding those claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is going ahead and deciding whether it was appropriate to reduce the rating for the Veteran's low back disability.


FINDINGS OF FACT

1.  The 40 percent rating for the service-connected low back disability was in effect from October 13, 2003 to October 1, 2009, so for a little more than 5 years.

2.  The reduction of the rating for this service-connected disability was improper and not in compliance with applicable laws and regulations, including because sustained and material improvement in this disability had not been shown that would be maintained under the ordinary conditions of life.


CONCLUSION OF LAW

The July 2009 rating decision reducing the disability rating from 40 to 10 percent for the lumbosacral strain with residuals and disc herniation is void ab initio.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law that it is required to apply.  This includes statutes enacted by Congress and published in Title 38 of the United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the U. S. Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately-stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duties to notify and assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given this fully favorable decision, however, that being restoration of the prior higher rating for the low back disability, the Board need not discuss whether there has been compliance with the VCAA's duty-to-notify-and-assist obligations.  This is because, even were the Board to assume for the sake of argument there has not been, this still ultimately would be inconsequential and, thus, at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Legal Criteria and Analysis

Where a reduction in a rating would result in a decrease in the overall amount of compensation payable, proper procedure begins with the preparation of a rating decision proposing the reduction and setting forth the material facts and reasons for it.  38 C.F.R. § 3.105(e).  In addition, the Veteran must be notified in writing that he may request a predetermination hearing, provided that the request is received within 30 days of the date of the notice, and that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  Id.; 38 C.F.R. § 3.105(i)(2).  If after consideration of any additional evidence timely received, including that from any predetermination hearing, the reduction still is found warranted, a final rating decision setting forth the evidence and reasons for it is to be prepared.  Id.  The effective date of the reduction is the last day of the month in which a 60-day period from the date of the notice to the Veteran expires.  Id; 38 U.S.C.A. § 5112(b)(6).  Where a reduction in a rating would not result in a decrease in the overall amount of compensation payable, there are no procedural requirements.  The aforementioned due process provisions indeed do not apply.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29-97 (Aug. 1997).


The Veterans Court (CAVC) has consistently held that, when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The law provides that, where a rating reduction was made without observance of law, although a remand for compliance with that law normally would be an adequate remedy, in a rating-reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  For ratings that have been in effect for five years or more, as in this case, reduction is warranted when reexamination discloses sustained material improvement.  38 C.F.R. §§ 3.344(a-b).  Examinations thus usually are the comparison point for determining whether there has been improvement.  Collier v. Derwinski, 2 Vet. App. 247 (1992); Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Those examinations forming the basis for a reduction must be adequate, certainly as comprehensive as the examination on which the existing rating was based.  Faust v. West, 13 Vet. App. 342 (2000); Tucker v. Derwinski, 2 Vet. App. 201 (1992).  Furthermore, under 38 C.F.R. § 3.344, the RO must find the following:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown , 5 Vet. App. 413 (1993).  

Evidence other than examinations also must be considered.  This includes 
post-reduction evidence, although the reduction must be supported by the evidence at the time it is made.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  Both medical and non-medical indicators of improvement may be considered.  Faust, 13 Vet. App. at 342.

The rating decision and statement of the case (SOC) pertaining to the rating reductions must reflect full consideration of the procedural due process provisions of 38 C.F.R. § 3.344(a)-(b).

Here, though, the rating decision and SOC did not contain any discussion of the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  See Brown, supra.  There also was no finding that the examination used as a basis of reduction was as complete as those upon which payment was authorized or continued or that the improvement would be maintained under the ordinary conditions of life.  Instead, the RO only mentioned findings of the November 2008 VA examination, which was less thorough than the other examinations since the examiner only had noted there was painful motion, whereas the other examiners were more specific and noted at what point pain began.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2013).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2013) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected in range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2013) provides that consideration also be given to weakened movement, premature or excess fatigability, and incoordination.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

Here, though, when considering the examination that was used to reduce the Veteran's disability rating, there was not the required explanation of how his pain and these other factors affect his functioning.  Furthermore, no comparisons in examinations were made to determine whether there was indeed improvement.  See Collier, supra.

The RO also noted but gave no consideration to the May 2009 letter submitted by the Veteran's chiropractor indicating the Veteran's range of motion was reduced by 75 percent (so by 3/4ths) in all directions.


Essentially, the RO's July 2009 reduction shows it instead appears to have analyzed the issue of reduction of the 40 percent rating just as it would claims for an increased rating.  The decision noted forward flexion of the thoracolumbar spine was to 80 degrees and that there was a combined range of motion of 230 degrees, which are only findings of the November 2008 VA examination.  Whenever the RO in this way impermissibly places the burden of proof on the Veteran to show his disability has worsened, rather than the RO showing it has improved, the RO has not complied with 38 C.F.R. § 3.344.  This rating reduction consequently was done without due consideration of this applicable VA regulation.  Therefore, the reduction is void ab initio.  Accordingly, the 40 percent rating for the low back disability is reinstated retroactively effective as of October 1, 2009, the date of its reduction.


ORDER

Restoration of the 40 percent rating for the lumbosacral strain with residuals and disc herniation is granted retroactively effective from October 1, 2009.


REMAND

As concerning the remaining claims, the Veteran's most recent VA examination for his left shoulder disability was in March 2010, so some 4 years ago, and although he testified during his hearing before the Board since held in December 2013 that his disability had not worsened since that examination, he also indicated that he could not lift his left arm by more than 35 degrees, which, if indeed true, indicates he has greater limitation of motion than he had during that prior VA examination.  Moreover, he added that his pain and consequent limitation of motion affect his ability to get a good night's sleep, that his shoulder used to be "frozen" until undergoing surgery, but that it is now again headed back that way, and that he resultantly has been told that he has a joint deformity such that he may eventually need additional surgery to replace this shoulder entirely with a prosthesis.  Therefore, an examination is needed reassessing the severity of this disability.

Ongoing treatment records also should be obtained.

As well, the March 2010 rating decision, in part, denied service connection for sleep apnea.  But although the RO received the Veteran's timely NOD in June 2010 in response to that decision, thereby initiating an appeal of it, the RO did not then in response provide him the required SOC concerning this claim.  Consequently, the Board must remand this claim for this necessary SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  And after issuance of the SOC, the Veteran must be given time to complete the steps necessary to perfect his appeal of this claim by also filing a timely substantive appeal (VA Form 9 or equivalent statement) in order for the Board to actually have jurisdiction to consider this claim.  See 38 C.F.R. §§ 20.200 , 20.202, 20.302 (2013); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

As concerning the TDIU claim, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part and parcel of an increased-rating claim when the TDIU claim either is expressly raised by the Veteran or reasonably raised by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim).

Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part and parcel of an increased-rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Here, the Veteran indicated in his September 2010 appeal that his low back disability severely impacted his ability to obtain or maintain substantially gainful employment and, indeed, that he was unable to work in any capacity due to this service-connected disability.  He made similar allegations during his more recent December 2013 Travel Board hearing, indicating he used to be a letter carrier, then had to be transferred to truck delivery, and even since has been put on light duty at work because of his worsening low back disability.  Therefore, he has alleged derivative entitlement to a TDIU as part of this appeal.

But as the Court also explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  As such, the Veteran has not been notified of the requirements for establishing his entitlement to a TDIU, nor has he had the opportunity to present evidence and argument specifically in support of this claim.  As well, a medical opinion is needed concerning his employability.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Provide the Veteran VCAA notice concerning his derivative TDIU claim.

2.  Obtain copies of his ongoing VA treatment records concerning his left shoulder disability, specifically, those dated since August 2010.  Also obtain the names and addresses of all private medical healthcare providers who have treated him for his left shoulder disability since August 2009.  And with his authorization, obtain these additional records.


3.  Provide him an SOC concerning his denied claim of entitlement to service connection for sleep apnea and advise him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) concerning this claim in response to this SOC, in order to complete the steps necessary to perfect his appeal of this additional claim to the Board.  Only if he does should this claim be returned to the Board for further appellate consideration.

4.  Next schedule a VA examination of his left shoulder.  The entire claims file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner must indicate in the examination report that the claims file has been reviewed. 

a) The examiner should record all pertinent clinical findings regarding the left shoulder disability and perform all necessary diagnostic testing and evaluation.

b) The examiner must note the Veteran's complaints and describe all impairment of the left shoulder, including any malunion, nonunion, false flail joint, flail shoulder, fibrous union, dislocation, or ankylosis.

c) It also is imperative the examiner measure both active and passive range of motion of this shoulder, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.


d) The examiner must measure range of motion in degrees and not merely indicate, as examples, that it is "full" or "normal" or "restricted" without quantifying what this means.  Range-of-motion testing must include forward elevation, abduction, and internal and external rotation and, in so doing, address the extent the Veteran can raise his left arm from his side.

e) In making these determinations regarding range of motion, the examiner must indicate as well whether there is additional functional impairment, including additional limitation of motion, during "flare ups" or prolonged, repeated use of the left arm and shoulder, thereby specifying to what extent it results in additional limitation of motion above and beyond the normal circumstance.  To this end, the examiner should discuss any functional loss due to pain that affects some aspect of the normal working movements of this arm and shoulder such as excursion, strength, speed, coordination, and endurance.  This includes indicating at what point in the Veteran's arc of motion pain sets in, even if he is able to continue motion beyond that point.

5.  Medical comment is needed, as well, concerning whether the Veteran's service-connected disabilities in combination (so considering the others also) render him incapable of continuing to work in a substantially gainful versus just marginal capacity, when not however considering his age or impairment attributable to disabilities that are not service connected.

6.  Ensure the examiner(s) respond to all questions posed in this remand.  If not, take corrective action.  38 C.F.R. § 4.2 (2013).

7.  Then readjudicate (or in the case of the derivative TDIU claim, adjudicate) these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


